Citation Nr: 1439251	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus type II (diabetes). 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for a digestive disorder, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for erective dysfunction (ED), to include as secondary to service-connected diabetes.

5.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder and depression.  
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1973.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2014, the Board remanded this matter for additional development and medical inquiry.    

The record in this matter, which consists solely of electronic claims files, has been reviewed.  No new relevant documentary evidence has been added to the record since the June 2014 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

The issues of service connection for digestive and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current ED.  

2.  The Veteran's active duty service included service in the Republic of Vietnam during the Vietnam War.

3.  A chronic heart disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to a service-connected disorder.   

4.  Chronic hypertension was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to a service-connected disorder.   

5.  A chronic eye disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to a service-connected disorder.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in July 2009, which was submitted prior to the initial RO decision.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements regarding the elements of service connection, disability ratings, and the assignment of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to the claims decided here.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf with regard to these claims.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA afforded the Veteran VA compensation examinations into his claims.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran claims service connection for ED, heart disease, hypertension, and an eye disorder.              

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as heart disease and hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address the Veteran's claims separately below.  

	ED

The Board has reviewed the entire record seeking evidence of current ED.  The Board has reviewed VA treatment records, private treatment records, VA reports, and the Veteran's lay statements.  As indicated in the March 2014 remand, VA treatment records contain lay evidence indicating that the Veteran has asserted that he has ED.  Further, a June 2010 VA compensation examination report addressing urinary problems noted ED.  However, the preponderance of the evidence of record - primarily found in other VA compensation examination reports dated during the appeal period - indicates that he has not had ED.  See Gilbert, supra.    

The Veteran underwent VA compensation examinations in August 2007, August 2009, and May 2014, each of which specifically addresses the issue of ED.  In fact, the Board requested the May 2014 examination so that a discrepancy in the record could be addressed - on the one hand, VA records indicated ED, while the August 2007 and August 2009 VA examination report indicated no ED.  In the May 2014 VA report, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  In a clear statement, the examiner indicated that the Veteran stated that he did not have ED.  Thus, a preponderance of the evidence of record indicates that the Veteran does not have ED.  His claim must therefore be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

	Heart

The record documents that the Veteran served in Vietnam from March 1970 to January 1971.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including (in relevant part) heart disorders such as ischemia (atherosclerotic cardiovascular disease, coronary artery disease (CAD)), coronary bypass surgery, myocardial infarction, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.307(a)(6)(ii).  As the record documents that the Veteran served in Vietnam, the provisions of 38 C.F.R. § 3.309(e) will be considered in evaluating his claim to service connection for a heart disorder (the regulation is inapplicable to the claims for service connection for hypertension and an eye disorder).  

The Board has reviewed the evidence of record.  None of the evidence indicates that the Veteran has ischemia, CAD, angina, or history of myocardial infarction.  This finding is based on volumes of private and VA treatment records in the claims file dated from the early 2000s to 2014, and on several VA examination reports of record dated between August 2007 and May 2014.  The Board particularly notes the negative findings in a September 2007 VA heart catheterization and coronary angiography which found no valve stenosis and normal coronary arteries; in the May 2011 VA compensation examination report, which specifically sought whether the heart disorders noted under 38 C.F.R. § 3.309(e) were present; and in the May 2014 VA compensation examination report, which was conducted pursuant to the Board's March 2014 remand seeking specific findings regarding which heart disorders the Veteran may have.   

As noted in the March 2014 remand, the Veteran has indicated that he experienced a myocardial infarction in the mid 1990s.  This claim is referenced in several VA treatment records and reports of record.  However, no medical evidence corroborates his assertion.  Indeed, the references appear to be no more than a reporting of the Veteran's own history.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this reason, the Board sought further development of his claim to include a request for evidence from the civilian hospital at which he claims to have received treatment for the myocardial infarction.  Pursuant to the Board's remand, the AOJ notified the Veteran in March 2014, seeking information regarding the treating hospital and authorization to request relevant medical information from that hospital.  The Veteran did not respond to the letter.  As such, the record continues to have no medical evidence confirming the occurrence in the 1990s of a myocardial infarction.  

The May 2014 VA compensation examiner commented on the issue of myocardial infarction, and specifically stated that no evidence of record indicated the occurrence of such an event.  The examiner indicated that testing "subsequent" to the alleged event revealed no evidence of myocardial infarction.  Rather, the examiner indicated that the evidence and the Veteran's statements counter the notion of a past myocardial infarction.  For example, the Veteran indicated that, on the day of his claimed event in the mid 1990s, he was treated in an emergency room, and released the same day.  The brief treatment indicated to the examiner that the event did not occur.    

In finding no evidence of record of myocardial infarction, the Board notes that the Veteran's lay assertions have been considered.  However, his assertions in this regard are of no probative value.  The Veteran may be competent to offer evidence regarding observable symptomatology such as pain and limitation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to offer evidence regarding matters such as etiology and diagnosis.  Whether he experienced a myocardial infarction is a complex medical issue on which he is not competent to comment.  Such an event would be beyond his capacity for lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).    

Hence, the record does not substantiate the presence one or more of the heart disorders noted under 38 C.F.R. § 3.309(e).  As such, a presumptive service connection finding under that provision is unwarranted.  

The record has established, however, that the Veteran has hypertensive heart disease.  The May 2011 and May 2014 VA examination reports document this.  However, a service connection finding is not warranted for this disorder on either a direct, secondary, or presumptive basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996); 38 C.F.R. § 3.309(a).  

For the following reasons, service connection is unwarranted on a direct basis under 38 C.F.R. § 3.303, or on a presumptive basis under 38 C.F.R. § 3.309(a).  First, the Veteran's STRs are entirely negative for a heart disorder.  Rather, the Veteran's separation report of medical examination found the Veteran's heart to be normal.  Second, onset of the Veteran's hypertensive heart disease occurred in 2007, over 33 years following separation from active service.  Indeed, the evidence of record is negative for treatment of a heart disorder prior to 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Third, the only medical professional who commented on the Veteran's claim found hypertensive heart disease unrelated to service.  In the May 2014 VA report of record, the examiner stated that the Veteran's hypertensive heart disease was instead due to the Veteran's nonservice-connected hypertension whose onset began many years following service as well.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Based on this evidence, a finding of direct service connection is unwarranted.  38 C.F.R. § 3.303.  Further, a finding that the disorder had its onset within one year of separation from service in May 1973, and is therefore presumed related to service, is unwarranted.  38 C.F.R. § 3.309(a).  

A finding of secondary service connection is also unwarranted for hypertensive heart disease.  The May 2014 VA examiner - the only medical professional who commented on the issue of secondary service connection - found service-connected diabetes unrelated to hypertensive heart disease.  In support, the examiner noted that onset of the diabetes occurred in 2007, around the same time of onset of the hypertensive heart disease.  The examiner instead attributed hypertensive heart disease to nonservice-connected hypertension.  Further, the examiner indicated that diabetes did not aggravate the hypertensive heart disease.  The examiner explained that evidence of such aggravation - for either hypertensive heart disease or hypertension - was not present.  The examiner explained that the Veteran has had normal urinary microalbumin levels and therefore no evidence of diabetic nephropathy, a disorder which would indicate aggravation.  See Bloom, supra.  

Based on the foregoing, service connection for a heart disorder is unwarranted, on a presumptive basis under 38 C.F.R. § 3.309(e), a presumptive basis under 38 C.F.R. § 3.309(a), a direct basis under 38 C.F.R. § 3.303, or a secondary basis under 38 C.F.R. § 3.310.  

	Hypertension

Similarly a service connection finding is unwarranted for the Veteran's hypertension.  

As indicated in the March 2014 remand, a March 1970 STR indicated elevated blood pressure.  As such, the Board requested medical inquiry into whether that reading indicated hypertension during active service.  In response, the May 2014 VA examiner stated that, based on her review of the claims file, onset of the Veteran's hypertension occurred not during service, but in the 2000s.  In support, the examiner specifically noted a review of the STRs, and noted the negative findings in the separation report of medical examination.  The examiner also noted the VA treatment the Veteran received in the mid 2000s, when the record indicates hypertension was initially treated.  Based on this evidentiary background, the examiner found the Veteran's hypertension unrelated to his active service.  See Maxson, supra.  In the August 2009 VA report addressing hypertension, the Veteran indicated that he had the disorder for over 10 years.  However, there is no medical evidence of record to support his assertion.  See Jandreau and Woehlaert, both supra.  As such, the medical findings found in the May 2014 VA report preponderate against the Veteran's lay assertion regarding onset of his hypertension.  Service connection for hypertension on a direct or presumptive basis is therefore unwarranted here.  38 C.F.R. §§ 3.303, 3.309(a).    

With regard to the issue of secondary service connection, an August 2009 VA medical opinion found that hypertension was not a "complication" of diabetes.  38 C.F.R. § 3.310.  The record indicates that hypertension began prior to the onset of diabetes.  Therefore, diabetes likely did not cause hypertension.  However, as noted in the March 2014 remand, the August 2009 VA examiner did not comment on the issue of whether diabetes aggravates hypertension.  As such, the Board requested additional inquiry into this issue.  In response, the May 2014 VA examiner stated that diabetes did not aggravate hypertension.  As noted earlier, the examiner explained that evidence of such aggravation was not present because the Veteran has had normal urinary microalbumin levels and therefore no evidence of diabetic nephropathy, a disorder which would indicate aggravation.  See Bloom, supra.  

Based on the foregoing, service connection for a hypertension is unwarranted, on a presumptive basis under 38 C.F.R. § 3.309(a), a direct basis under 38 C.F.R. § 3.303, or a secondary basis under 38 C.F.R. § 3.310.  

	Eyes

A January 1970 STR notes the Veteran's complaints of swelling in his eye.  The record documents that he was diagnosed with hordeoleum and chalazium in the left lower eyelid.  

The Veteran filed an original claim of service connection for eye disorders in July 2009.  Since then, he has been diagnosed with several eye disorders such as refractive error, allergic conjunctivitis, pinguecula, senile cataracts, open angle glaucoma, and hypertensive retinopathy.  He contends that his eye disorders relate to service and to his service-connected diabetes.  

Before addressing his claim, the Board notes that the Veteran's refractive error is considered a congenital or developmental defect under VA regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990).  As no evidence of record indicates that the Veteran experienced during service a superimposed injury on his refractive error, service connection for refractive error would be unwarranted here.   

With regard to the remaining disorders - allergic conjunctivitis, pinguecula, senile cataracts, open angle glaucoma, and hypertensive retinopathy - the Board has assessed whether a direct service connection or secondary service connection finding would be warranted here.  

On the issue of direct service connection, the only medical professional who commented on this aspect of the Veteran's claim found the Veteran's current eye disorders unrelated to active duty service.  In the May 2014 VA compensation examination report, included in the record pursuant to the Board's March 2014 remand, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  And the examiner noted consideration of the January 1970 STR which indicates treatment during service of hordeoleum and chalazium in the left lower eyelid.  After discussing the evidence of record, the examiner concluded that the Veteran did not have hordeoleum or chalazium, and that none of the Veteran's eye disorders, to include conjunctivitis and pinguecula, related to service that ended in 1973.  In support, the examiner noted that the Veteran's March 1973 separation report of medical examination was negative for an eye disorder.  The examiner stated that the in-service problems resolved without residuals.  As discussed further below, the examiner attributed the Veteran's eye problems to age and to nonservice-connected problems.  See Bloom, supra.  Her findings are consistent with the evidence of record, moreover, inasmuch as the earliest evidence of an eye disorder is dated in the mid 2000s, over 30 years following discharge from service in 1973.  See Maxson, supra.   

On the question of whether diabetes caused an eye problem, or aggravates an eye problem, the evidence of record also preponderates against the claim.  Two medical professionals addressed the issue of secondary service connection.  38 C.F.R. § 3.310.  The August 2009 VA examiner, who indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran's eyes, stated that the Veteran's loss of vision was due to refractive error, age-related cataracts, and symptoms associated with conjunctivitis.  The examiner expressly stated that the Veteran did not have diabetic retinopathy, and that his cataracts were not caused by diabetes.  The May 2014 VA examiner also stated that none of the Veteran's eye disorders related to diabetes.   The examiner attributed the senile cataracts to age-related lens changes, noting the Veteran's age of 64.  The examiner attributed retinopathy to nonservice-connected hypertension.  The examiner attributed pinguecula to UV light exposure.  And the examiner stated that glaucoma was unrelated to diabetes.  In support, the examiner cited "newer, longitudinal studies" which not only found no association between diabetes and glaucoma, but also undercut the reliability of older studies that did find such an association.  Moreover, the May 2014 VA examiner expressly stated that diabetes did not aggravate the eye disorders beyond their normal progression.  See Bloom, supra.  

The record demonstrates that the Veteran does not have erectile disfunction.  Although there is indication that he has heart, hypertension, and eye disorders, the preponderance of the evidence of record demonstrates that he did not incur these disorders during service, and did not manifest them within one year of discharge from service.  Moreover, the preponderance of the evidence indicates that none of the disorders is secondary to service-connected diabetes.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection ED is denied.  

Entitlement to service connection for a heart disorder is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an eye disorder is denied.  


REMAND

Additional medical inquiry is necessary for the claims to service connection for digestive and psychiatric disorders.    

With regard to the service connection claim for a digestive disorder, the March 2014 remand requested an opinion on whether the Veteran's diagnosed digestive disorders related to service, or to service-connected diabetes.  In the May 2014 VA examination, a comprehensive opinion was provided with regard to the diagnosed disorder of duodenal ulcers.  In the report, the examiner found that the Veteran did not have the esophageal disorders noted in the remand (i.e., hiatal hernia, erosive gastritis).  However, the examiner did not address, or offer an opinion on, the Veteran's diagnosed colon polyps.  As such, remand is required for additional medical commentary.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the service connection claim for a psychiatric disorder, the record is not clear whether the Veteran has posttraumatic stress disorder (PTSD).  PTSD screens dated in 2007 and 2014 found that the Veteran did not have PTSD.  Similarly, the May 2014 VA examiner diagnosed the Veteran with an anxiety disorder, but not with PTSD.  However, as noted in the May 2014 VA report, the Veteran's treating VA psychiatrist has indicated that the Veteran has PTSD (in December 2010 and May 2011 VA treatment records).  Additional medical inquiry is necessary to determine whether the Veteran has had PTSD during the appeal period.  38 C.F.R. § 3.304(f) (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Finally, VA treatment records currently outstanding should be included in the claims file.  

Accordingly, the case is REMANDED for the following action: 

1.  Include in the claims file any outstanding VA treatment records.    

2.  The claims file should be returned to the May 2014 VA examiner who examined the Veteran's digestive system.  The examiner should again review the record, and should provide an addendum report to the May 2014 report, stating whether the Veteran has colon polyp(s), and if so, whether (a) it is at least as likely as not that such a disorder relates to service, (b) whether it is at least as likely as not that diabetes caused the polyp(s), or (c) whether it is at least as likely as not that diabetes aggravates the polyp(s).   

If, but only if, additional examination is warranted in order to provide such information, an examination of the Veteran should be scheduled.  If that examiner is unavailable or unable to respond to the questions posed, the Veteran should be scheduled for an additional examination by a suitable medical professional, who shall also review the claims folder and provided the requested information.   

3.  The claims file should be returned to the psychiatrist who conducted the May 2014 VA psychiatric examination.  The examiner should again review the record, and should provide an addendum report to the May 2014 report, stating whether the Veteran has had PTSD during the appeal period, and if so, whether the disorder relates to any of the Veteran's claimed stressors while serving in Vietnam.  This examiner should also elaborate further on the opinion provided in the May 2014 report regarding whether the anxiety disorder found by the examiner relates to service.  To determine whether the anxiety disorder relates to service, the Board needs an opinion supported by a full, detailed, and clear explanation.  

If, but only if, additional examination is warranted in order to provide such information, an examination of the Veteran should be scheduled.  If that examiner is unavailable or unable to respond to the questions posed, the Veteran should be scheduled for an additional examination by a suitable medical professional, who shall also review the claims folder and provided the requested information.     

4.  Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  After all the above medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


